Cite as 2013 Ark. 342

                   SUPREME COURT OF ARKANSAS
                                          No.   CR-13-303

                                                     Opinion Delivered September   19, 2013

GARY DWAYNE COOPER                                   PRO SE MOTION FOR BELATED
                                 APPELLANT           APPEAL [GARLAND COUNTY
                                                     CIRCUIT COURT, 26CR-06-358, 26CR-
V.                                                   06-494, HON. JOHN HOMER WRIGHT,
                                                     JUDGE]
RAY HOBBS, DIRECTOR, ARKANSAS
DEPARTMENT OF CORRECTION
                       APPELLEE
                                                     APPEAL DISMISSED; MOTION
                                                     TREATED AS MOTION TO FILE
                                                     BELATED BRIEF MOOT.

                                         PER CURIAM

       In 2006, appellant Gary Dwayne Cooper entered a plea of guilty in the Garland County

Circuit Court to two counts of rape. An aggregate sentence of 360 months’ imprisonment was

imposed.

       In 2013, appellant filed a pro se petition for writ of habeas corpus in the trial court in

Garland County. When the petition was filed, appellant was incarcerated at a unit of the

Arkansas Department of Correction located in Hot Spring County. The trial court found no

merit to the petition and denied it. Appellant lodged an appeal from that order in this court, and

now before us is appellant’s motion, which he styled as a motion for belated appeal. As the

motion seeks to file a belated brief, it is treated as such.

       The appeal is dismissed, and the motion is moot.             An appeal of the denial of

postconviction relief, including an appeal from an order that pertained to a petition for writ of

habeas corpus, will not be permitted to go forward where it is clear that the appellant could not

prevail. See Williams v. Norris, 2012 Ark. 30 (per curiam).
                                      Cite as 2013 Ark. 342

       A petition for writ of habeas corpus is properly addressed to the circuit court in the

county in which the petitioner is held in custody, unless the petition is filed pursuant to Act 1780

of 2001, as amended by Act 2250 of 2005 and codified as Arkansas Code Annotated sections

16-112-201 to -208 (Repl. 2006). Borum v. State, 2011 Ark. 415 (per curiam). Arkansas Code

Annotated section 16-112-105 requires that certain procedural requirements be met by a

petitioner asking a court to issue a writ of habeas corpus. The writ must be directed to the

person in whose custody the prisoner is detained. Id. Additionally, the writ should be issued by

a court that has personal jurisdiction over the defendant. Wilencewicz v. Hobbs, 2012 Ark. 230 (per

curiam).

       In the present matter, appellant was in the custody of the Arkansas Department of

Correction at the Ouachita River Unit in Hot Spring County when he filed the petition in

Garland County. As appellant’s petition for writ of habeas corpus was not filed pursuant to Act

1780, the Garland County Circuit Court did not have personal jurisdiction to issue and make

returnable a writ of habeas corpus because petitioner was not in custody within the court’s

jurisdiction. See Wilencewicz, 2012 Ark. 230; see also Watts v. Norris, 2009 Ark. 473 (per curiam);

Lukach v. State, 369 Ark. 475, 255 S.W.3d 832 (2007) (per curiam). The writ could not have been

directed to a custodian with immediate physical custody of the prisoner to effect the release of

the prisoner. See Borum, 2011 Ark. 415; Watts, 2009 Ark. 473; see also State Dep’t of Pub. Welfare

v. Lipe, 257 Ark. 1015, 521 S.W.2d 526 (1975); Johnson v. McClure, 228 Ark. 1081, 312 S.W.2d 347

(1958); State v. Ballard, 209 Ark. 397, 190 S.W.2d 522 (1945). Accordingly, appellant could not

succeed on appeal from the order.



                                                 2
                             Cite as 2013 Ark. 342

Appeal dismissed; motion treated as motion to file belated brief moot.

Gary Dwayne Cooper, pro se appellant.

No response.




                                        3